NO. 07-07-0112-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                    MAY 8, 2008
                          ______________________________

                                  LEONARDO JIMENEZ,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

                                Memorandum Opinion
                          _______________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2005-410,177; HON. JIM BOB DARNELL, PRESIDING
                       _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Leonardo Jimenez was convicted of felony driving while intoxicated. He contests

that conviction, in two issues, by contending that the trial court erred in failing to grant a

motion to suppress his blood alcohol results; those results were purportedly subject to

suppression because the State failed to prove the blood draw complied with §724.017 of

the Transportation Code. We affirm the judgment.

       Section 724.017 provides that “[o]nly a physician, qualified technician, chemist,

registered professional nurse, or licensed vocational nurse may take a blood specimen at
the request or order of a peace officer” when a person is under arrest for driving while

intoxicated. TEX . TRANSP . CODE ANN . §724.017(a) (Vernon 1999). The statute further

provides that the blood specimen must be taken in a sanitary place. Id. According to

appellant, the State failed to meet its burden to show that one of the persons designated

under the statute took the blood sample and that it was taken in a sanitary place.1

Because it allegedly so failed, the evidence should have been excluded. We disagree.

        Evidence appears of record illustrating that the blood was drawn by a “registered

nurse” at the University Medical Center. We can take judicial notice that the University

Medical Center is a hospital. Grimes v. State, 135 S.W.3d 803, 821 (Tex. App.–Houston

[14th Dist.] 2004, no pet.) (stating that an appellate court may take judicial notice of

commonly known facts). Moreover, a hospital is a sanitary place within the contemplation

of §724.017. See Adams v. State, 808 S.W.2d 250, 252 (Tex. App.–Houston [1st Dist.]

1991, no pet.) (so stating). Thus, the record supports the trial court’s decision to overrule

appellant’s motion, given these circumstances.

        Appellant’s arguments are overruled, and the judgment is affirmed.



                                                           Brian Quinn
                                                           Chief Justice

Do not publish.




        1
         Appellant also argues on appeal that the State failed to show com pliance by the nurse with the
Departm ent of Public Safety instructions for the drawing of the blood. W e find the point baseless. This is so
because while the m otion to suppress m entioned com pliance with procedures of which the Departm ent of
Public Safety approved, the passage concluded with the phrase “as required by §724.017" of the
Transportation Code. So, appellant effectively restricted his dispute to com pliance with §724.017. More
im portantly, that section of the code says nothing about requiring the departm ent to approve particular
m ethods or procedures for drawing blood. So, the argum ent is baseless.

                                                      2